This is an action brought by the plaintiffs in error against the defendant in error to vacate a judgment entered in favor of defendant in error and against plaintiffs in error on the 21st day of October, 1911, for the sum of $316, with interest thereon from the 15th day of October, 1909, and for costs of suit. The parties hereto will hereinafter be designated as they were in the trial court.
The unquestioned evidence is that the defendants presented a case-made, and the same was duly settled, signed, and filed in the trial court within the time prescribed in said order; that two firms of attorneys, Cruce   Potter, composed of W.I. Cruce and W.D. Potter, residents of the city of Ardmore in said county of Carter, and Eddleman   Graham, composed of A. Eddleman and J.C. Graham, residents of Marietta, Love county, Okla., were and are the attorneys for defendants; that after said case-made had been duly settled, signed, and filed as aforesaid, W.I. Cruce, on the 10th day of February, 1912, mailed the same to Eddleman   Graham, at Marietta, Okla.; that said case-made was inclosed in an envelope properly addressed, postage thereon being fully prepaid, and said case-made deposited in the post office at Ardmore, Okla., with a letter addressed to said Eddleman   Graham requesting that they prepare a petition assigning errors to the Supreme Court of the *Page 303 
state of Oklahoma, and forward the case-made to and file the same with the clerk of the Supreme Court of Oklahoma; that said Eddleman   Graham, nor either of them, never received said letter or said case-made, but that the same was lost or miscarried in the mail; that if said Eddleman   Graham had received said case-made they would have prepared a proper petition in error, and would have transmitted and filed said case-made with the clerk of the Supreme Court of the state of Oklahoma within the time, and would have perfected the appeal of these petitioners: that said Cruce   Potter, relying upon Eddleman   Graham to prepare petition in error and file the same in the Supreme Court, believed, and had a right to believe, that said appeal had been perfected, and did not know that said case made had been miscarried and lost until the statutory time had expired for filing same in the Supreme Court; that said Eddleman   Graham not having received said case-made, nor said letter, believed that said Cruce   Potter had perfected said appeal and filed said case-made in the Supreme Court, and did not know that the same had not been filed until after the statutory time for filing same in the Supreme Court had expired.
There was evidence also tending to show that the defendants had a defense to the action in which said judgment, which it was sought to set aside, was rendered. The case was tried to the Court, and a judgment rendered denying the vacation of the judgment rendered, and refusing the defendants a new trial.
Within the statutory period, motion was made for a new trial of the action of the court in refusing to vacate the judgment rendered and grant a new trial, which was overruled and duly excepted to. To reverse the judgment denying the vacation of the judgment rendered, and refusal of the court to grant defendant a new trial, this appeal is prosecuted.
This action is a statutory one, and the right to a new trial in the cause is predicated "upon unavoidable casualty, or misfortune preventing the parties from prosecuting or defending." The question of the validity of defense to the action in which the judgment was rendered we think unnecessary to consider, as the grounds upon which a new trial of the cause is urged is not sustained by the evidence.
We do not think that the failure of the attorneys to file within the proper time the appeal in the Supreme Court, due to the failure of one set of attorneys to receive the case-made by reason of failure of the mail to deliver the same, is such "an unavoidable casualty" as is provided by the statute upon which to predicate a new trial, especially in view of the fact that such unavoidable casualty, in order to be available, must have occurred in the trial in which judgment was rendered.
In Farmers'   Merchants' Bank v. Welborn et al., 32 Okla. 1,121 P. 620, it is held:
"The fact that the stenographer, who took the testimony at a trial, loses his notebook and is unable to make a transcript thereof for the losing party, is not sufficient ground for a new trial." Marshall v. Marshall, 7 Okla. 240, 54 P. 461.
In J. H. Butts et al. v. Emma E. Anderson et al.,19 Okla. 367, 91 P. 906, it is held:
"The district court is only authorized to grant a new trial for the causes, and in the manner set forth in the statute, and it is manifest and material error to grant a new trial when the complaining party is unable to procure any one who can transcribe a deceased stenographer's notes of the trial."
We are of the opinion that the court did not commit error in its refusal to set aside the judgment rendered and to grant a new trial, and that this cause should be affirmed.
By the Court: It is so ordered.
                   On Petition for Rehearing.